              Case 3:20-cv-01170-JSC Document 1 Filed 02/14/20 Page 1 of 9




 1   Todd M. Friedman (SBN 216752)
     Adrian R. Bacon (SBN 280332)
 2   LAW OFFICES OF TODD M. FRIEDMAN
 3   P.C.
     21550 Oxnard St., Suite 780
 4
     Woodland Hills, CA 91367
 5   Phone: 323-306-4234
 6
     Fax: 866-633-0228
     tfriedman@ toddflaw.com
 7   abacon@ toddflaw.com
 8
     Attorneys for Plaintiffs

 9                      UNITED STATES DISTRICT COURT
                      NORTHERN DISTRICT OF CALIFORNIA
10
11
     ABANTE ROOTER AND                     Case No.
12
     PLUMBING INC AND LOUIS              )
13   FLOYD individually and on behalf of ) CLASS ACTION
14
     all others similarly situated,      )
                                         ) COMPLAINT FOR VIOLATIONS
15   Plaintiffs,                         ) OF:
16                                       )
            vs.                          )    1. NEGLIGENT VIOLATIONS
17                                                  OF THE TELEPHONE
                                         )          CONSUMER PROTECTION
18   ADS MEDIA MARKETING, INC.           )          ACT [47 U.S.C. §227(b)]
     DBA MY SUPERNOVA AND                )    2.    WILLFUL  VIOLATIONS
19                                                  OF THE TELEPHONE
     JAMES JENKINS and DOES 1            )          CONSUMER PROTECTION
20   through 10, inclusive, and each of  )          ACT [47 U.S.C. §227(b)]
21   them,                               )
                                         )
22   Defendant.                          ) DEMAND FOR JURY TRIAL
23                                       )
                                         )
24
                                         )
25                                       )
26
27         Plaintiffs ABANTE ROOTER AND PLUMBING INC. AND LOUIS
28   FLOYD (“Plaintiffs”), individually and on behalf of all others similarly situated,


                               CLASS ACTION COMPLAINT
                                            -1-
                Case 3:20-cv-01170-JSC Document 1 Filed 02/14/20 Page 2 of 9




 1   allege the following upon information and belief based upon personal knowledge:
 2                                NATURE OF THE CASE
 3         1.      Plaintiffs bring this action individually and on behalf of all others
 4   similarly situated seeking damages and any other available legal or equitable
 5   remedies resulting from the illegal actions of ADS MEDIA MARKETING, INC.
 6   DBA MY SUPERNOVA AND JAMES JENKINS. (“Defendants”), in negligently,
 7   knowingly, and/or willfully contacting Plaintiffs on Plaintiffs’ cellular telephone in
 8   violation of the Telephone Consumer Protection Act, 47. U.S.C. § 227 et seq.
 9   (“TCPA”) and related regulations.
10
11                              JURISDICTION & VENUE
12         2.      Jurisdiction is proper under 28 U.S.C. § 1332(d)(2) because Plaintiffs,
13   residents of California, seek relief on behalf of a Class, which will result in at least
14   one class member belonging to a different state than that of Defendants a Delaware
15   company. Plaintiffs also seek up to $1,500.00 in damages for each call in violation
16   of the TCPA, which, when aggregated among a proposed class in the thousands,
17   exceeds the $5,000,000.00 threshold for federal court jurisdiction. Therefore, both
18   diversity jurisdiction and the damages threshold under the Class Action Fairness
19   Act of 2005 (“CAFA”) are present, and this Court has jurisdiction.
20         3.      Venue is proper in the United States District Court for the Northern
21   District of California pursuant to 28 U.S.C. § 1391(b)(2) because Plaintiffs reside
22   within the State of California.
23                                         PARTIES
24         4.      Plaintiff, LOUIS FLOYD is a natural person residing in the state of
25   California and is a “person” as defined by 47 U.S.C. § 153 (39).
26         5.      Plaintiff ABANTE ROOTER AND PLUMBING INC. is a natural
27   person residing in Alameda County California and is a “person” as defined by 47
28   U.S.C. § 153 (39).


                                 CLASS ACTION COMPLAINT
                                               -2-
                Case 3:20-cv-01170-JSC Document 1 Filed 02/14/20 Page 3 of 9




 1         6.      Defendant    ADS     MEDIA       MARKETING,        INC.    DBA     MY
 2   SUPERNOVA is a web advertising company and is a “person” as defined by 47
 3   U.S.C. § 153 (39).
 4         7.      Defendant JAMES JENKINS is the owner of ADS MEDIA
 5   MARKETING, INC. DBA MY SUPERNOVA a web advertising company and is
 6   a “person” as defined by 47 U.S.C. § 153 (39).
 7         8.      The above-named Defendants and their subsidiaries and agents, are
 8   collectively referred to as “Defendants.” The true names and capacities of the
 9   Defendants sued herein as DOE DEFENDANTS 1 through 10, inclusive, are
10   currently unknown to Plaintiffs, who therefore sue such Defendants by fictitious
11   names. Each of the Defendants designated herein as a DOE is legally responsible
12   for the unlawful acts alleged herein. Plaintiffs will seek leave of Court to amend
13   the Complaint to reflect the true names and capacities of the DOE Defendants when
14   such identities become known.
15         9.      Plaintiffs are informed and believe that at all relevant times, each and
16   every Defendants were acting as an agent and/or employee of each of the other
17   Defendants and was acting within the course and scope of said agency and/or
18   employment with the full knowledge and consent of each of the other Defendants.
19   Plaintiffs are informed and believe that each of the acts and/or omissions
20   complained of herein was made known to, and ratified by, each of the other
21   Defendants.
22                              FACTUAL ALLEGATIONS
23         10.      Beginning in or around July 2015 Defendants contacted Plaintiff
24   Abante Rooter and Plumbing Inc -7511, -5154, -7210 and -1016, in an attempt to
25   solicit Plaintiff to purchase Defendants’ services.
26         11.     Beginning in or around March 2019, Defendants contacted Plaintiff
27   LOUIS FLOYD on Plaintiff’s cellular telephone number ending in -7243, in an
28   attempt to solicit Plaintiff to purchase Defendants’ services.


                                 CLASS ACTION COMPLAINT
                                              -3-
              Case 3:20-cv-01170-JSC Document 1 Filed 02/14/20 Page 4 of 9




 1         12.    Defendants used an “automatic telephone dialing system” as defined
 2   by 47 U.S.C. § 227(a)(1) to place its call to Plaintiffs seeking to solicit it services.
 3         13.    Defendants contacted or attempted to contact Plaintiffs from multiple
 4   telephone numbers.
 5         14.    Defendants’ calls constituted calls that were not for emergency
 6   purposes as defined by 47 U.S.C. § 227(b)(1)(A).
 7         15.    Defendants’ calls were placed to telephone number assigned to a
 8   cellular telephone service for which Plaintiffs incur a charge for incoming calls
 9   pursuant to 47 U.S.C. § 227(b)(1).
10         16.    During all relevant times, Defendants did not possess Plaintiffs’ “prior
11   express consent” to receive calls using an automatic telephone dialing system or an
12   artificial or prerecorded voice on their cellular telephones pursuant to 47 U.S.C. §
13   227(b)(1)(A).
14         17.    Such calls constitute solicitation calls pursuant to 47 C.F.R. §
15   64.1200(c)(2) as they were attempts to promote or sell Defendants’ services.
16
17                               CLASS ALLEGATIONS
18         18.    Plaintiffs bring this action individually and on behalf of all others
19   similarly situated, as a member the ATDS Class.
20         19.    The class concerning the ATDS claim for no prior express consent
21   (hereafter “The ATDS Class”) is defined as follows:
22
                  All persons within the United States who received any
23                solicitation/telemarketing   telephone   calls    from
24                Defendants to said person’s cellular telephone made
                  through the use of any automatic telephone dialing
25
                  system or an artificial or prerecorded voice and such
26                person had not previously consented to receiving such
27
                  calls within the four years prior to the filing of this
                  Complaint
28



                                 CLASS ACTION COMPLAINT
                                               -4-
              Case 3:20-cv-01170-JSC Document 1 Filed 02/14/20 Page 5 of 9




 1         20.    Plaintiffs represent, and are a member of, The ATDS Class, consisting
 2   of all persons within the United States who received any collection telephone calls
 3   from Defendants to said person’s cellular telephone made through the use of any
 4   automatic telephone dialing system or an artificial or prerecorded voice and such
 5   person had not previously not provided their cellular telephone number to
 6   Defendants within the four years prior to the filing of this Complaint.
 7         21.    Defendants its employees and agents are excluded from The Class.
 8   Plaintiffs do not know the number of members in The Class, but believes the Class
 9   members number in the thousands, if not more. Thus, this matter should be
10   certified as a Class Action to assist in the expeditious litigation of the matter.
11         22.    The Class is so numerous that the individual joinder of all of its
12   members is impractical. While the exact number and identities of The Class
13   members are unknown to Plaintiffs at this time and can only be ascertained through
14   appropriate discovery, Plaintiffs are informed and believe and thereon allege that
15   The Class includes thousands of members. Plaintiffs allege that The Class members
16   may be ascertained by the records maintained by Defendant.
17         23.    Plaintiffs and members of The ATDS Class were harmed by the acts
18   of Defendants in at least the following ways: Defendants illegally contacted
19   Plaintiffs and ATDS Class members via their cellular telephones thereby causing
20   Plaintiffs and ATDS Class members to incur certain charges or reduced telephone
21   time for which Plaintiffs and ATDS Class members had previously paid by having
22   to retrieve or administer messages left by Defendants during those illegal calls, and
23   invading the privacy of said Plaintiffs and ATDS Class members.
24         24.    Common questions of fact and law exist as to all members of The
25   ATDS Class which predominate over any questions affecting only individual
26   members of The ATDS Class. These common legal and factual questions, which
27   do not vary between ATDS Class members, and which may be determined without
28   reference to the individual circumstances of any ATDS Class members, include,


                                 CLASS ACTION COMPLAINT
                                               -5-
              Case 3:20-cv-01170-JSC Document 1 Filed 02/14/20 Page 6 of 9




 1   but are not limited to, the following:
 2                a.     Whether, within the four years prior to the filing of this
 3                       Complaint, Defendants made any telemarketing/solicitation
 4                       call (other than a call made for emergency purposes or made
 5                       with the prior express consent of the called party) to a ATDS
 6                       Class member using any automatic telephone dialing system or
 7                       any artificial or prerecorded voice to any telephone number
 8                       assigned to a cellular telephone service;
 9                b.     Whether Plaintiffs and the ATDS Class members were
10                       damaged thereby, and the extent of damages for such violation;
11                       and
12                c.     Whether Defendants should be enjoined from engaging in such
13                       conduct in the future.
14         25.    As a person that received numerous telemarketing/solicitation calls
15   from Defendants using an automatic telephone dialing system or an artificial or
16   prerecorded voice, without Plaintiffs’ prior express consent, Plaintiffs are asserting
17   claims that are typical of The ATDS Class.
18         26.    Plaintiffs will fairly and adequately protect the interests of the
19   members of The Class. Plaintiffs have retained attorneys experienced in the
20   prosecution of class actions.
21         27.    A class action is superior to other available methods of fair and
22   efficient adjudication of this controversy, since individual litigation of the claims
23   of all Class members is impracticable. Even if every Class members could afford
24   individual litigation, the court system could not. It would be unduly burdensome
25   to the courts in which individual litigation of numerous issues would proceed.
26   Individualized litigation would also present the potential for varying, inconsistent,
27   or contradictory judgments and would magnify the delay and expense to all parties
28   and to the court system resulting from multiple trials of the same complex factual


                                 CLASS ACTION COMPLAINT
                                              -6-
              Case 3:20-cv-01170-JSC Document 1 Filed 02/14/20 Page 7 of 9




 1   issues. By contrast, the conduct of this action as a class action presents fewer
 2   management difficulties, conserves the resources of the parties and of the court
 3   system, and protects the rights of each Class member.
 4         28.    The prosecution of separate actions by individual Class members
 5   would create a risk of adjudications with respect to them that would, as a practical
 6   matter, be dispositive of the interests of the other Class members not parties to such
 7   adjudications or that would substantially impair or impede the ability of such non-
 8   party Class members to protect their interests.
 9         29.    Defendants have acted or refused to act in respect generally applicable
10   to The Class, thereby making appropriate final and injunctive relief with regard to
11   the members of the Class as a whole.
12                             FIRST CAUSE OF ACTION
13          Negligent Violations of the Telephone Consumer Protection Act
14                                   47 U.S.C. §227(b).
15                             On Behalf of the ATDS Class
16         30.    Plaintiffs repeat and incorporate by reference into this cause of action
17   the allegations set forth above at Paragraphs 1-29.
18         31.    The foregoing acts and omissions of Defendants constitute numerous
19   and multiple negligent violations of the TCPA, including but not limited to each
20   and every one of the above cited provisions of 47 U.S.C. § 227(b), and in particular
21   47 U.S.C. § 227 (b)(1)(A).
22         32.    As a result of Defendants’ negligent violations of 47 U.S.C. § 227(b),
23   Plaintiffs and the Class Members are entitled an award of $500.00 in statutory
24   damages, for each and every violation, pursuant to 47 U.S.C. § 227(b)(3)(B).
25         33.    Plaintiffs and the ATDS Class members are also entitled to and seek
26   injunctive relief prohibiting such conduct in the future.
27                           SECOND CAUSE OF ACTION
28



                                  CLASS ACTION COMPLAINT
                                              -7-
              Case 3:20-cv-01170-JSC Document 1 Filed 02/14/20 Page 8 of 9




 1    Knowing and/or Willful Violations of the Telephone Consumer Protection
 2                                           Act
 3                                   47 U.S.C. §227(b)
 4                             On Behalf of the ATDS Class
 5         34.    Plaintiffs repeat and incorporate by reference into this cause of action
 6   the allegations set forth above at Paragraphs 1-28.
 7         35.    The foregoing acts and omissions of Defendants constitute numerous
 8   and multiple knowing and/or willful violations of the TCPA, including but not
 9   limited to each and every one of the above cited provisions of 47 U.S.C. § 227(b),
10   and in particular 47 U.S.C. § 227 (b)(1)(A).
11         36.    As a result of Defendants’ knowing and/or willful violations of 47
12   U.S.C. § 227(b), Plaintiffs and the ATDS Class members are entitled an award of
13   $1,500.00 in statutory damages, for each and every violation, pursuant to 47 U.S.C.
14   § 227(b)(3)(B) and 47 U.S.C. § 227(b)(3)(C).
15         37.    Plaintiffs and the Class members are also entitled to and seek
16   injunctive relief prohibiting such conduct in the future.
17                                PRAYER FOR RELIEF
18   WHEREFORE, Plaintiffs request judgment against Defendants for the following:
19                             FIRST CAUSE OF ACTION
20          Negligent Violations of the Telephone Consumer Protection Act
21                                   47 U.S.C. §227(b)
22               • As a result of Defendants’ negligent violations of 47 U.S.C.
23                §227(b)(1), Plaintiffs and the ATDS Class members are entitled to
24                and request $500 in statutory damages, for each and every violation,
25                pursuant to 47 U.S.C. 227(b)(3)(B).
26               • Any and all other relief that the Court deems just and proper.
27
28                ///


                                 CLASS ACTION COMPLAINT
                                              -8-
              Case 3:20-cv-01170-JSC Document 1 Filed 02/14/20 Page 9 of 9




 1                             SECOND CAUSE OF ACTION
 2    Knowing and/or Willful Violations of the Telephone Consumer Protection
 3                                           Act
 4                                   47 U.S.C. §227(b)
 5               • As a result of Defendants’ willful and/or knowing violations of 47
 6                U.S.C. §227(b)(1), Plaintiffs and the ATDS Class members are
 7                entitled to and request treble damages, as provided by statute, up to
 8                $1,500, for each and every violation, pursuant to 47 U.S.C.
 9                §227(b)(3)(B) and 47 U.S.C. §227(b)(3)(C).
10               • Any and all other relief that the Court deems just and proper.
11                               JURY DEMAND
12         38.    Pursuant to the Seventh Amendment to the Constitution of the United
13   States of America, Plaintiffs are entitled to, and demand, a trial by jury.
14
15         Respectfully Submitted this 14th Day of February, 2020.
16                             LAW OFFICES OF TODD M. FRIEDMAN, P.C.
17
                                       By: /s/ Todd M. Friedman
18
                                           Todd M. Friedman
19                                         Law Offices of Todd M. Friedman
20
                                           Attorney for Plaintiffs

21
22
23
24
25
26
27
28



                                 CLASS ACTION COMPLAINT
                                              -9-
